Case 2:19-cv-13707-TGB-EAS ECF No. 33, PageID.1105 Filed 02/23/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


                                                    2:19-CV-13707
MJC VENTURES LLC, and
MARK CAMPBELL,                               HON. TERRENCE G. BERG
                  Plaintiffs,
                                           ORDER STRIKING MOTION
      v.
                                            TO COMPEL DIVIDENDS
DETROIT TRADING                                (ECF NOS. 30, 31)
COMPANY, ET AL.,

                  Defendants.


      This matter comes before the Court on Plaintiffs’ “Motion to Compel
Dividends.” ECF No. 30. Plaintiffs’ motion requests that the Court order

Defendant Detroit Trading Company to pay $2 million in dividends under
Michigan’s jurisprudence—which grants “the Court authority to
intervene in breaches of fiduciary duties and inadequate dividend

distributions”—or Michigan’s equitable shareholder oppression statute,
M.C.L. § 450.1489. ECF No. 30, PageID.971.
      The Court will strike Plaintiffs’ motion for the following reasons.

First, the Court is unable to find and Plaintiffs fail to point to any Federal
Rule of Civil Procedure that authorizes such a motion. Typically, motions
to compel are filed pursuant to Federal Rule of Civil Procedure 37 and

pertain to disclosures or discovery material. See Fed.R.Civ.Pro. 37(a)(1)
Case 2:19-cv-13707-TGB-EAS ECF No. 33, PageID.1106 Filed 02/23/21 Page 2 of 3




(“On notice to other parties and all affected persons, a party may move
for an order compelling disclosure or discovery.”). Here, Plaintiffs seek

neither disclosures nor discovery, but $2 million in dividends. The Court
finds no basis under the Federal Rules, in Rule 37 or elsewhere, that
would support the bringing of such a motion. Second, and relatedly,

Plaintiffs’ third amended complaint already seeks remedies for the
alleged behavior outlined in the motion. For example, Plaintiffs’ motion
asks for relief under M.C.L. § 450.1489, but the third amended complaint

already seeks remedies under this statute. See ECF No. 16, PageID.663
(“Plaintiffs Mark Campbell and MJC Ventures LLC request a Judgment
against all Defendants, as follows: . . . All applicable remedies under MCL

§ 450.1489.”). Even if courts can order relief of a dividend, a motion is not
the proper vehicle to resolve the evidentiary questions which would allow
this relief. Rather, a complaint and the discovery process is the vehicle

by which plaintiffs ought to seek relief for fraud, mismanagement, bad
faith, breach of fiduciary duty, or other violations of the law which may
entitle the party to dividends as redress.

      Finally, for judicial efficiency, the Court shall not entertain any
other motions from either party in this case until the currently pending
Motion to Remand (ECF No. 17) and Motion to Strike Amended

Complaint and Motion to Dismiss Plaintiffs’ Third Amended Complaint
(ECF No. 18) have been resolved. Therefore, the Court will also order that
parties seek leave of the Court before filing any further motions.
Case 2:19-cv-13707-TGB-EAS ECF No. 33, PageID.1107 Filed 02/23/21 Page 3 of 3




                             CONCLUSION
      For these reasons, the Court STRIKES Plaintiffs’ motion to

compel (ECF No. 30) and motion to seal (ECF No. 31). The Court also
orders that parties seek leave of the Court before filing any further
motions.

     SO ORDERED.
 Dated: February 23,         s/Terrence G. Berg
 2021                        TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE
